           Case 2:18-cv-01289-GMN-GWF Document 53 Filed 01/08/19 Page 1 of 2



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                    DISTRICT OF NEVADA
17   MARGARET GLASGOW,                               Case No.: 2:18-cv-01289-GMN-GWF
18
                    Plaintiff,
19                                                   JOINT MOTION TO EXTEND TIME TO
     vs.
20                                                   FILE STIPULATION OF DISMISSAL OF
     WELLS FARGO HOME MORTGAGE; ONE                  EQUIFAX INFORMATION SERVICES,
21
     NEVADA CREDIT UNION; EXPERIAN                   LLC
22   INFORMATION SOLUTIONS, INC.;
     EQUIFAX INFORMATION SERVICES, LLC; [FIRST REQUEST]
23   and TRANS UNION, LLC,
24                  Defendants.
25
            Plaintiff Margaret Glasgow (“Plaintiff”) and Defendant Equifax Information Services,

26   LLC; (“Equifax” or “Defendant”) (collectively, the “Parties”), by and through their counsel of

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES, LLC[FIRST REQUEST] - 1
           Case 2:18-cv-01289-GMN-GWF Document 53 Filed 01/08/19 Page 2 of 2



1    record, hereby move jointly to extend their deadline to file a Stipulation of Dismissal of Equifax
2
     (60) sixty days:
3
            1.      The Parties settled this matter on September 17, 2018.
4
            2.      The Parties are currently working on finalizing their Settlement Agreement.
5

6           3.      The Parties request and extension of sixty days to file their Stipulation of Dismissal

7    of Equifax to allow them additional time to finalize the settlement agreement.
8
            4.      Plaintiff agrees to file the Stipulation of Dismissal of Equifax no later than January
9
     15, 2019.
10
            DATED January 8, 2019.                      /s/ Jeremy J. Thompson
11   /s/ Miles N. Clark                                 Jeremy J. Thompson, Esq.
     Matthew I. Knepper, Esq.                           Nevada Bar No. 12503
12
     Nevada Bar No. 12796                               Nicholas M. Wieczorek, Esq.
13   Miles N. Clark, Esq.                               Nevada Bar No. 6170
     Nevada Bar No. 13848                               CLARK HILL PLLC
14   KNEPPER & CLARK LLC                                3800 Howard Hughes Pkwy., Ste. 500
     10040 W. Cheyenne Ave., Suite 170-109              Las Vegas, NV 89169
15
     Las Vegas, NV 89129                                Email: jthompson@clarkhill.com
16                                                      Email: nwieczorek@clarkhill.com
     David H. Krieger, Esq.                             Attorney for Defendant
17   Nevada Bar No. 9086
                                                        Equifax Information Services LLC
18
     HAINES & KRIEGER, LLC
     8985 S. Eastern Avenue, Suite 350
19   Henderson, Nevada 89123

20   Attorneys for Plaintiff
21                                         ORDER GRANTING

22    EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF
                         EQUIFAX INFORMATION SERVICES LLC
23
                   IT IS SO ORDERED.
24
                               10 day of January, 2019.
                   Dated this ____
25

26
                   _________________________________________
27
                   Gloria M. Navarro, Chief Judge
                   UNITED STATES DISTRICT COURT
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES, LLC[FIRST REQUEST] - 2
